United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 27, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-41586
                           Summary Calendar



UNITED STATES OF AMERICA

                       Plaintiff - Appellee

     v.

ANICETO GARCIA

                       Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 5:03-CR-983-1
                      --------------------

Before KING, Chief Judge, and JOLLY and CLEMENT, Circuit Judges.

PER CURIAM:*

     Aniceto Garcia appeals his conditional guilty plea

conviction and sentence for possession of marijuana with intent

to distribute.    He asserts that the district court erred in

denying his motion to suppress because the agents stopping him

lacked a reasonable particularized suspicion of illegal activity.

To the extent Garcia is arguing, for the first time on appeal,

that the district court should not have considered any

information known solely by Border Patrol agent Frank Terrazas


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-41586
                                  -2-

because Terrazas did not participate in the actual stop, he

waived this argument by not presenting it in the district court.

See United States v. Carreon-Palacio, 267 F.3d 381, 389 (5th Cir.

2001).   We have reviewed the stipulated evidence and the

arguments of counsel and conclude that the agents possessed a

reasonable suspicion supporting the investigatory stop of

Garcia’s vehicle.     See United States v. Guerrero-Barajas, 240
F.3d 428, 432 95th Cir. 2001).

     Garcia also asserts that the district court improperly

enhanced his sentence pursuant to U.S.S.G. § 4B1.1 for career

offender status, despite the fact that his prior offenses were

not alleged in the indictment and were not admitted by him before

the district court.    He maintains that the use of his prior

convictions to enhance his guideline sentence violated Blakely v.

Washington, 124 S. Ct. 2531 (2004).    Because Garcia did not make

this argument below, we review for plain error.     See United

States v. Ocana, 204 F.3d 585, 588-89 (5th Cir. 2000).      Blakely

does not apply to the Sentencing Guidelines.     See United States

v. Pineiro, 377 F.3d 464, 465-66 (5th Cir. 2004), petition for

cert. filed (U.S. July 14, 2004)(No. 04-5263).    The judgment of

the district court is AFFIRMED.